Citation Nr: 0901700	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in a 
prior RO decision that denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	Louis A. deMier, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in September 2003, we issued a decision 
with regard to the veteran's claim of entitlement to an 
effective date prior to August 17, 1993, for a grant of a 
total disability evaluation for schizophrenia.  The veteran 
subsequently appealed this claim to the Court of Appeals for 
Veterans Claims, which dismissed the veteran's claim in July 
2005.  See Robles-Figueroa v. Nicholson, 20 Vet. App. 140 
(2005).  As such, that issue is not before the Board, and we 
will confine this decision to the issue as set forth above.


FINDINGS OF FACT

1.  A June 1976 Board decision denied the veteran's claim of 
entitlement to service connection for psychiatric 
disabilities.

2.  March 2, 1979, and May 15, 1990, RO rating decisions 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

3.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the March 2, 
1979 or May 15, 1990 rating decisions, the legal or factual 
basis of such allegations, and why the result would have been 
manifestly different but for the alleged error.





CONCLUSION OF LAW

The moving party has not raised a valid allegation of CUE 
with regard to the denial in RO rating decisions of 
entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), became effective on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA 
redefined VA's duty to assist a veteran in the development of 
a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims of clear and unmistakable error in prior final 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).


Analysis

The procedural and factual history of the veteran's claim is 
as follows.  

In a June 1976 decision, the Board denied the veteran's claim 
of entitlement to service connection for psychiatric 
disorder.

In October 1978, the veteran submitted a form from the 
Department of the Army, showing his proper enlistment date 
was July 6, 1972, and he had more than four months of 
service.

In a March 2, 1979, rating decision, the RO declined to find 
that new and material evidence had been received to reopen 
the veteran's claim.  His corrected dates of service were 
noted on the rating decision.

In a May 15, 1990, rating decision, the RO determined that 
new evidence showing treatment for schizophrenia did not 
establish a new factual basis related to the issue of 
entitlement to service connection.

In an April 1993 decision, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim.  The Board determined that all new evidence 
added since the June 1976 Board adjudication of the veteran's 
claim was cumulative of evidence already of record and did 
not establish a reasonable possibility of an allowance of the 
claim.

On August 17, 1993, the veteran submitted a claim of 
entitlement to service connection for a psychiatric disorder, 
which was allowed in an August 1999 rating decision, 
effective as of the date of the August 17, 1993, claim.

In his September 2005 written statement, the veteran 
indicated he claimed clear and unmistakable error in his 
initial claim for service connection and the claims 
thereafter.  He referred to hearing transcripts dated in 
January 1996 and January 1997, which contained testimony from 
his doctor.  He contended that RO and Board decisions were 
erroneous because they were based on his condition existing 
prior to service and on his service lasting less than 90 
days.  Subsequently, these were shown to be wrong, and 
service connection was granted.  However, the effective date 
was not set to the date of discharge.

In October 2006, the veteran testified at a hearing at the 
RO.  His physician indicated that he was diagnosed with 
schizophrenia upon discharge.  He had this condition at 
separation and still has it.  When asked what effective date 
he believed the veteran was entitled to, his representative 
indicated that he began receiving pension in 1989.  The 
veteran's representative implied that the veteran's prior 
claims were adjudicated for pension but not for compensation.

The veteran has alleged CUE in all previous RO decisions.

The Board notes that the veteran has made general allegations 
that there was error in all of the many VA decisions which 
denied service connection for a psychiatric disorder over the 
years.  These include Board decisions dated in June 1976 and 
April 1993.  A final decision by the Board may be revised or 
reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111(a).  
However, no CUE motion has been filed with the Board.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404 (2008).

"Clear and unmistakable error" is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Final RO decisions are entitled to a 
presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 
169 (1997).

With respect to the multiple rating decisions that denied 
service connection for a psychiatric disorder dated prior to 
the June 1976 Board decision, we note that a Board decision 
subsumes the prior rating decisions which address the same 
issue.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).  A review 
of such a rating decision is a collateral attack on a final 
Board decision, which is outside the scope of the RO's 
authority.  Id.  Thus, the RO is prohibited from reviewing 
its own decisions for CUE, where a Board decision has 
subsequently addressed the underlying issue, and the veteran 
cannot claim CUE in a rating decision, if a later Board 
decision addressed the same issue.  Therefore, to the extent 
that the veteran alleges CUE in an RO rating decision dated 
prior to June 1976, the matter is dismissed.

At issue, then, is whether there is CUE in the RO rating 
decisions dated March 2, 1979, and May 15, 1990.  In his 
testimony and written statements, the veteran has alleged 
that the previous RO decisions were wrong because they were 
based on the premise that the veteran's psychiatric 
disability existed prior to his service.  He pointed to 1996 
and 1997 testimony from his personal physician, in which he 
states that the veteran's disability did not exist prior to 
his service.  The veteran's physician gave similar testimony 
in October 2006.

With regard to this contention, the veteran has not alleged a 
specific error of fact or law in either the March 2, 1979, or 
May 15, 1990, RO rating decisions.  In addition, this 
evidence was added to the claims file following the two RO 
rating decisions at issue.  A determination of CUE must be 
based upon the record and the law at the time of the prior 
decision.  The veteran refers only to testimony provided in 
the record after these decisions were issued.

Secondly, the veteran alleged that previous decisions 
erroneously indicated that he served less than 90 days of 
active duty.  While the record previously reflected that the 
veteran had less than 90 days of active duty, such was 
corrected in the record in October 1978, prior to either of 
the rating decisions at issue here.  Therefore, with regard 
to this contention, the veteran has not alleged a specific 
error of fact or law in either rating decision that is the 
subject of this decision.

The moving party has failed to allege any specific error of 
fact or law in either RO rating decision, the factual or 
legal basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Because the moving party's motion fails to allege any 
specific error of fact or law in either the March 2, 1979, or 
May 15, 1990, RO rating decision, the motion is dismissed 
without prejudice.


ORDER

The motion for revision of a prior RO decision that denied 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, including schizophrenia, is 
dismissed without prejudice to refiling.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


